PETITION FOR WRIT OF PROCEDENDO JOURNAL ENTRY AND OPINION
On March 1, 2002, the relator, Tramaine Martin, commenced this procedendo action against the respondent, Judge Christopher Boyko, to compel the judge (1) to rule on relator's motion to vacate judgment and sentence and withdraw guilty plea; and (2) to rule on relator's motion for a  copy of the complete transcript and documents at state expense, which he filed in the underlying case, State v. Martin, Cuyahoga County Court of Common Pleas Case No. CR-369836. For the following reasons, this court, sua sponte, denies the application for a writ.
A review of the record indicates that Judge Boyko proceeded to judgment by denying relator's motions. Both rulings were journalized on March 21, 2002. Thus, the relator's request for a writ of procedendo is moot. Stateex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5, 450 N.E.2d 1163; Stateex rel. Jerningham v. Cuyahoga County Court of Common Pleas (1996),74 Ohio St.3d 278, 658 N.E.2d 723.
Furthermore, we find that relator has failed to comply with R.C. 2969.25
which mandates that he attach an affidavit to his complaint that describes each civil action or appeal of a civil action filed in the previous five years. The failure to provide such affidavit constitutes sufficient grounds for dismissal of the relator's complaint for a writ of procedendo. State ex rel. Zanders v. Ohio Parole Board (1998),82 Ohio St.3d 421, 696 N.E.2d 594; State ex rel. Alford v. Winters
(1997), 80 Ohio St.3d 285, 685 N.E.2d 1242.
Additionally, the relator failed to support his complaint with an affidavit "specifying the details of the claim" as required by Local Rule 45(B)(1)(a). State ex rel. Wilson v. Calabrese (Jan. 18, 1996), Cuyahoga App. No. 70077, unreported and State ex rel. Smith v. McMonagle (July 17, 1996), Cuyahoga App. No. 70899, unreported.
Accordingly, we dismiss this action sua sponte. Relator to bear costs. It is further ordered that the clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ.R. 58(B).
Writ denied.
TIMOTHY E. MCMONAGLE, A.J. AND COLLEEN CONWAY COONEY, J., CONCUR.